2019 UT App 62



               THE UTAH COURT OF APPEALS

       A-1 SEPTIC TANK SERVICES LLC AND AUTO OWNERS
                    INSURANCE COMPANY,
                         Petitioners,
                              v.
                      KRIS MESSERSMITH,
                         Respondent.

                            Opinion
                       No. 20170690-CA
                      Filed April 25, 2019

               Original Proceeding in this Court

         Mark R. Sumsion and Cody G. Kesler, Attorneys
                        for Petitioners
            Austin B. Egan, Attorney for Respondent

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
in which JUDGES JILL M. POHLMAN and DIANA HAGEN concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     An administrative law judge (ALJ) dismissed with
prejudice a request for a hearing on Kris Messersmith’s claim for
work-related injury and disability benefits following a work
accident. Messersmith appealed to the Utah Labor Commission
(Commission), and the Commission modified part of the ALJ’s
decision: the Commission changed the dismissal to one without
prejudice, thereby permitting Messersmith to refile his claim.
A‑1 Septic Tank Services LLC and Auto Owners Insurance
Company (collectively, A-1) seek judicial review. Because the
Commission effectively eliminated the ALJ’s decision on the
merits, we set aside the Commission’s decision and reinstate the
ALJ’s disposition of the matter.
                  A-1 Septic Tank v. Messersmith


                        BACKGROUND

¶2     A-1 hired Messersmith in 2014 to work as a truck driver,
requiring that he clean septic tanks and storm drains as part of
his position. In a non-work-related accident sustained on
December 25, 2015, Messersmith slipped and landed on his
buttocks and was diagnosed as suffering from an “acute right
buttock contusion.” He obtained a magnetic resonance imaging
(MRI) scan that showed he suffered from “early degeneration”
and a disc protrusion in the lower back between the last lumbar
vertebra and the first sacral segment of the vertebral column (L5-
S1).

¶3     Shortly thereafter, Messersmith was diagnosed with a
“subacute lumbar contusion,” and a physician assistant noted
that two of Messersmith’s lower vertebrae needed fusion.
During a different exam, Messersmith reported to a family nurse
practitioner (FNP) that he was in “the worst pain he has ever
experienced.” Despite the pain, Messersmith took no time off
work and continued performing his normal work duties.

¶4      On May 25, 2016, while working and cleaning storm
drains, Messersmith pulled on a metal grate weighing “a few
hundred pounds,” and he felt a “pop” in his low back. He
obtained a second MRI on May 31, 2016, which showed a
“relatively large” central disc herniation at L5-S1. During an
exam, the physician (Doctor 1) noted that Messersmith “was
getting by with the pain until [May 25, 2016,] when he reinjured
it pulling a storm drain.” Doctor 1 performed surgery on August
5, 2016, including discectomy, posterior lumbar fusion, and
transforaminal lumbar interbody fusion. Following surgery,
Messersmith had several post-operative outpatient medical
visits.

¶5     In 2016, Messersmith submitted an application for hearing
with the Commission and requested medical benefits, temporary
total disability benefits, travel reimbursement, and unpaid
interest for the May 25 work-related injury. The Commission



20170690-CA                     2                  2019 UT App 62
                  A-1 Septic Tank v. Messersmith


processed his application and ordered A-1 to respond to the
application for hearing and request for benefits. In its answer to
the application, A-1 denied liability for Messersmith’s claim and
asserted that there was no medical causation between
Messersmith’s workplace accident and his claimed injuries. 1

¶6     At A-1’s request, Messersmith underwent a separate
medical exam (A-1 Exam) in which another physician (Doctor 2)
concluded that Messersmith’s injuries and his need for surgery
were “causally related to the December 25, 2015 injury and not
affected” by the May 25 work-related accident. Doctor 2 further
concluded that the May 25 accident likely did not cause a
permanent or temporary aggravation of Messersmith’s
preexisting back condition. Relying on the A-1 Exam report, A-1
continued to deny liability.

¶7    The ALJ held a hearing and thereafter determined that
there was no “specific record in which a provider opined that
[Messersmith’s] back issue was medically causally related to the
May 25, 2016 industrial accident.” Because no medical opinion
was admitted that conflicted with Doctor 2’s assessment, the ALJ
concluded that there was no reason to refer the matter to an
impartial medical panel and dismissed Messersmith’s claim with
prejudice.

1. The parties do not dispute legal causation, that is, that
Messersmith’s May 25 accident was the legal cause of his
injuries. See Allen v. Industrial Comm’n, 729 P.2d 15, 25 (“To meet
the legal causation requirement, a claimant with a preexisting
condition must show that the employment contributed
something substantial to increase the risk he already faced in
everyday life because of his condition.”). But they vigorously
dispute whether that accident medically caused his injuries and
disability due to the presence of a preexisting condition. See id. at
27 (observing that to meet the medical causation standard, a
claimant must “prove the disability is medically the result of an
exertion or injury that occurred during a work-related activity”).




20170690-CA                      3                 2019 UT App 62
                  A-1 Septic Tank v. Messersmith


¶8     Messersmith petitioned the Commission to review the
ALJ’s decision, asserting that he had provided sufficient
evidence of medical causation and that the Commission should
remand the matter to the ALJ with instructions to appoint a
medical panel. The Commission agreed with the ALJ that
Messersmith had failed to provide evidence of medical causation
linking the May 25 accident to his injuries that required surgery.
The Commission observed that the medical reports submitted by
Messersmith, including those from Doctor 1, “stopped short of
opining that Mr. Messersmith’s low-back condition was
medically causally connected to the [May 25] accident.”

¶9      Due to an alleged lack of supporting medical
documentation, the Commission determined that Messersmith
had failed to meet his initial burden of presenting sufficient
supporting documentation of a claim. The Commission observed
that “[g]enerally, an application for hearing that is not
sufficiently supported by accompanying medical documentation
is dismissed prior to an evidentiary hearing.” The Commission
modified the ALJ’s decision; it altered the disposition from a
dismissal with prejudice, to a dismissal without prejudice
because, in the Commission’s view, the ALJ’s evidentiary
hearing did not “truly [adjudicate] the merits of the claim as
there was no medical opinion that actually supported Mr.
Messersmith’s position.”


             ISSUE AND STANDARD OF REVIEW

¶10 A-1 seeks judicial review of the Commission’s decision.
A-1 asks us to set aside the disposition of Messersmith’s claim
without prejudice and requests that we reinstate the ALJ’s
decision to dismiss with prejudice. “Whether the Commission
applied the correct legal standard in making its determination
is . . . a question of law, which we review for correctness.” A & B
Mech. Contractors v. Labor Comm’n, 2013 UT App 230, ¶ 15, 311
P.3d 528.




20170690-CA                     4                  2019 UT App 62
                 A-1 Septic Tank v. Messersmith


                          ANALYSIS

¶11 In Utah, employees who sustain injuries in the course of
their employment may be entitled to workers’ compensation
benefits. Utah Code Ann. § 34A-2-401(1) (LexisNexis 2015). For
an employee to receive compensation for an industrial accident,
the employee must demonstrate that the injury (1) occurred by
accident, and (2) arose “out of and in the course of the
employee’s employment.” Id.; see also Hutchings v. Labor Comm’n,
2016 UT App 160, ¶ 16, 378 P.3d 1273. The parties here only
dispute whether Messersmith’s injury arose out of his
employment. To show that an injury arose out of his
employment, “[t]he claimant must show that the work exertion
was both the legal cause and the medical cause of the injury or
disability.” Hutchings, 2016 UT App 160, ¶ 16. Because the
parties do not dispute legal causation, we focus our analysis on
medical causation.

¶12 “The purpose of the medical causation requirement is to
ensure that there is a medically demonstrable causal link
between the legally sufficient work-related exertions and the
unexpected injuries that resulted from those strains.” Id. ¶ 18
(quotation simplified). “A claimant attempting to show that the
work‑related exertion aggravated a preexisting condition must
prove the subsequent disability is medically the result of an
exertion or injury that occurred during a work-related activity,
and not solely the result of a pre-existing condition.” Id.
(quotation simplified).

¶13 Here, the ALJ determined that Doctor 2 offered the only
medical causation assessment of Messersmith’s work-related
exertion and injury. Doctor 2 opined that Messersmith’s injury,
which required back surgery, was medically causally related to
Messersmith’s December 25 fall and not affected by his May 25
work-related accident. Without an assessment contradicting
Doctor 2, the ALJ concluded that Messersmith had not
established medical causation and dismissed Messersmith’s
claim with prejudice. On review, the Commission affirmed the



20170690-CA                    5                  2019 UT App 62
                 A-1 Septic Tank v. Messersmith


ALJ’s findings and conclusions. But it dismissed Messersmith’s
claim without prejudice to allow him to refile.

¶14 A-1 challenges the Commission’s decision to dismiss
Messersmith’s claims without prejudice as “endeavoring to give
Messersmith a ‘do-over’ at [A-1]’s expense and to its substantial
prejudice.” A-1 specifically argues that Messersmith’s claim for
benefits was adjudicated on the merits at the evidentiary hearing
held by the ALJ and that the procedural rule employed by the
Commission to allow Messersmith to refile his claim does not
excuse him from meeting his burden of proof.

¶15 In response, Messersmith contends that the ALJ and the
Commission lacked jurisdiction to hear and decide his claims
because each determined that his application did not include
“supporting medical documentation.” While Messersmith
“firmly believes the medical documentation he submitted
establishes that his claimed injury (herniation at L5‑S1) was
caused by (or at least aggravated by) the [May 25 accident],” he
agrees with the Commission’s assessment that it should have
rejected Messersmith’s application in its initial review.

¶16 We first address whether Messersmith’s claim was
adjudicated on the merits by the ALJ. Then we consider the
Commission’s application of a procedural rule to dismiss
Messersmith’s claim without prejudice to his refiling of that
claim.

                      I. The ALJ’s Decision

¶17 Messersmith requested a hearing before the Commission
to consider his claim for work-related injury and disability
compensation approximately two months after his May 25
work‑related accident. He asserted that the May 25 accident
caused his back injuries and necessitated surgery. He attached
medical records to his application in support of his claim,
including reports from FNP and Doctor 1. Following its initial
review of Messersmith’s application, the Commission ordered



20170690-CA                    6                  2019 UT App 62
                  A-1 Septic Tank v. Messersmith


A-1 to answer. A-1 did so, and it denied liability for the alleged
work-related injury.

¶18 Messersmith’s claim proceeded through discovery, and
the ALJ set an evidentiary hearing. The parties stipulated to a
continuance to allow A-1 to depose Messersmith and to obtain
the A-1 Exam, and allow Messersmith to obtain a medical exam
to rebut the A-1 Exam report. Although Messersmith asserts that
he asked Doctor 1 to read and respond to Doctor 2’s report,
Doctor 1 never submitted a rebuttal opinion.

¶19 The ALJ held an evidentiary hearing and considered
Messersmith’s supporting medical documentation, including the
reports of Doctor 1 and FNP. The ALJ determined that
Messersmith provided no documents in which “a provider
opined that [Messersmith]’s back issue was medically causally
related to the [May 25 accident].” The ALJ noted Doctor 1’s
observation that Messersmith “was getting by with the pain
until [May 25, 2016,] when he reinjured [his back] pulling a
storm drain,” but the ALJ determined that this was merely a
medical history note and not a causal assessment or diagnosis.
Left only with Doctor 2’s uncontroverted opinion, the ALJ
concluded that Messersmith had failed to carry his burden of
proving medical causation.

¶20 The ALJ’s decision resolved Messersmith’s application on
the merits. “‘On the merits’ is a term of art that means that a
judgment is rendered only after a court has evaluated the
relevant evidence and the parties’ substantive arguments.” Miller
v. USAA Cas. Ins. Co., 2002 UT 6, ¶ 42 n.6, 44 P.3d 663 (citing
Black’s Law Dictionary 1117 (7th ed. 1999)). Under the
circumstances here, the ALJ considered the evidence submitted
by the parties and the arguments offered for and against
Messersmith’s application and concluded that Messersmith’s
supporting documentation failed to establish medical causation
and, consequently, did not support an award of injury and
disability compensation.




20170690-CA                     7                  2019 UT App 62
                  A-1 Septic Tank v. Messersmith


                  II. The Commission’s Decision

¶21 On review, the Commission agreed with the ALJ that
Messersmith failed to present evidence of medical causation. The
Commission observed that Messersmith provided treatment
reports from FNP and Doctor 1, and noted those reports
“stopped short” of assessing medical causation. The
Commission nevertheless modified the ALJ’s decision, ordering
that Messersmith’s application be dismissed without prejudice to
refiling. It did so because, in its view, the hearing before the ALJ
did not “truly” adjudicate the merits of Messersmith’s claim and
“this matter should have been dismissed without prejudice prior
to a hearing.” This was error. Because we have already
concluded that the ALJ’s decision resolved Messersmith’s claim
on its merits, we focus our review on the Commission’s
procedural basis for modifying the ALJ’s decision.

¶22 The Utah Administrative Code requires that hearing
applications for a claim for disability compensation “include
supporting medical documentation of the claim where there is a
dispute over medical issues.” Utah Admin. Code R602-2-1(B)(3).
“Supporting     medical     documentation”    is   defined    as
“Adjudication Form 113 Summary of Medical Record or other
medical report or treatment note completed by a physician that
indicates the presence or absence of a medical causal connection
between benefits sought and the alleged industrial injury or
occupational disease.” Id. R602-2-1(A)(4).

¶23 Applications submitted without supporting medical
documentation “may not be mailed to the employer or insurance
carrier for answer.” Id. R602-2-1(B)(3); see also id. R602‑2‑1(B)(4)
(“When an Application for Hearing with appropriate supporting
documentation is filed with the [Division of Adjudication within
the Labor Commission], the Division shall forthwith mail to the
respondents a copy of the Application for Hearing, supporting
documents and Notice of Formal Adjudication and Order for
Answer.”). But, if a respondent is ordered to answer an
application, it may also “file a motion to dismiss the Application



20170690-CA                     8                  2019 UT App 62
                 A-1 Septic Tank v. Messersmith


for Hearing where there is no supporting medical
documentation filed to demonstrate medical causation when
such is at issue between the parties.” Id. R602-2-1(B)(3).

¶24 Messersmith attached medical documentation to his
application, believing those documents supported his claim. He
provided treatment notes from both FNP and Doctor 1 that he
alleged indicated “the presence . . . of a medical causal
connection.” Id. R602-2-1(A)(4). In June 2016, FNP noted
Messersmith’s lower back issues and then explained that
Messersmith “subsequently continued to work and while lifting
off a huge grate while working on some storm drains, hurt his
back [and] ended up in the emergency room.” Doctor 1 also
noted Messersmith’s December 25 accident and back injury,
explaining that Messersmith “was getting by with the pain until
[May 25, 2016,] when he reinjured it pulling a storm drain.”
Thus, each medical record submitted by Messersmith suggested
that a medical causal connection existed between Messersmith’s
work-related injury and claimed disability. The ALJ and the
Commission each noted FNP and Doctor 1’s treatment notes, but
disagreed with Messersmith that these notes were sufficient to
prove Messersmith’s disability was medically the result of his
May 25 work-related accident. In other words, Messersmith
attached the supporting medical documents necessary to
proceed with his application for hearing, but in the end those
documents did not prove medical causation.

¶25 Critically, the Utah Administrative Code does not require
an applicant to first prove medical causation in medical
documentation submitted with a claim before the request may
proceed to an order for the respondents to answer. Rather, it
requires that an applicant attach to an application for hearing
any medical records, medical reports, or treatment notes,
completed by a physician, indicating “the presence or absence of
a medical causal connection between benefits sought and the
alleged industrial injury or occupational disease.” Id. In
circumstances where the applicant fails to attach supporting
medical documentation to the application, the Commission may



20170690-CA                    9                  2019 UT App 62
                 A-1 Septic Tank v. Messersmith


not mail that application “to the employer or insurance carrier
for answer until the appropriate documents have been
provided.” Id. R602-2-1(B)(3).

¶26 Because Messersmith attached supporting medical
documentation to his application for hearing, flawed as it might
have been, his claim was sent to A-1 for a response and
ultimately adjudicated in an evidentiary hearing. 2 Consequently,
the provision of the Utah Administrative Code relied upon by
the Commission—authorizing the Commission to prevent
further proceedings on an application for hearing “until the
appropriate documents have been provided”—simply was not
applicable to Messersmith’s claim after the evidentiary hearing.
See id.

¶27 The ALJ carefully considered all of the evidence and
found that Messersmith did not carry his burden of proof;
Messersmith’s supporting medical documentation did not
establish medical causation. This determination did not mean
that Messersmith’s application should have been dismissed
before a hearing. Nor did the insufficient evidence somehow
render the evidentiary hearing something less than an
adjudication of Messersmith’s claim. 3 Accordingly, the

2. In his briefing before this court, Messersmith emphatically
argues that he proffered sufficient supporting medical
documentation with his application for hearing. Indeed, he
“firmly believes the medical documentation he submitted
establishes” medical causation.

3. Messersmith relatedly posits that “if [his] supporting medical
documentation did not establish causation between the benefits he
sought and his industrial injury—as both the ALJ and the Labor
Commissioner concluded that it did not—then Messersmith’s
Application should have been rejected from the outset, and the
Labor Commission lacked jurisdiction to adjudicate it.”
(Emphasis added.) Whether an applicant ultimately proves
                                                    (continued…)


20170690-CA                   10                  2019 UT App 62
                  A-1 Septic Tank v. Messersmith


Commission erred when, relying on procedural provisions of the
Utah Administrative Code, it effectively eliminated the ALJ’s
decision on the merits by providing an opportunity for
Messersmith to refile his work-related injury and disability
compensation claim.


                         CONCLUSION

¶28 After considering all of the evidence and arguments
presented by the parties, the ALJ resolved Messersmith’s claim
for work-related injury and disability benefits on the merits. The
Commission erred when, in its review of the ALJ’s decision, it
modified the disposition to a dismissal without prejudice to
Messersmith’s refiling of his claim. Accordingly, we set aside the
Commission’s decision and reinstate the ALJ’s disposition of the
matter.




(…continued)
causation is a determination made by an administrative law
judge following an evidentiary hearing, unless resolved by
stipulation of the parties. See, e.g., Utah Admin. Code
R602‑2‑1(E)(1) (“The administrative law judge may use the
stipulated facts, medical records and evidence in the record to
make a final determination of liability or refer the matter to a
Medical Panel for consideration of the medical issues pursuant
to R602-2-2.”); see also Helf v. Industrial Comm’n, 901 P.2d 1024,
1027 (Utah Ct. App. 1995) (approving the order of the Industrial
Commission where the claimant “failed to establish, by a
preponderance of the evidence,” medical causation). In other
words, this is precisely the determination that the Commission
and the ALJ have jurisdiction to make.




20170690-CA                    11                  2019 UT App 62